Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2021 has been entered. Claims 1-3, 6-7, and 8-19 remain pending. Applicant’s amendment to claim 1 and the renumbering of claims 12-20 to be Claims 11-19 overcome the objections to the claims. 

Response to Arguments
Applicant’s arguments, see Pages 7 and 8, filed 11/30/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-3, 6-7, and 8-19 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claims 1-3, 6-7, and 8-19 has been withdrawn. 

Applicant’s arguments, see Page 8, filed 11/30/2021, with respect to 35 U.S.C. 112(a) rejection of Claims 14 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of Claims 14 and 16 has been withdrawn. 

Applicant’s arguments, see Page 8, filed 11/30/2021, with respect to 35 U.S.C. 103 Rejection of Claims 1-3, 6-7, and 8-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-3, 6-7, and 8-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-6, and 8-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Zeifman (US20130338948). The prior art Zeifman teaches identification and tracking of electrical appliances using aggregate power data obtained by measurements. The prior art Zeifman teaches “An apparatus for disaggregating a plurality of aggregated electrical devices that receive power via a same power node, the apparatus comprising: a memory having values of at least one power feature for each of the aggregated electrical devices that characterizes power consumption of the device; and a processor comprising instructions executable to: receive a measure of a value for the at least one power feature of node power distributed to the aggregated devices via the power node; determine an probability mass function (PMF) based on the values for the at least one power feature for each of the electrical devices that is to provide an disaggregation state vector for the aggregated electrical devices that satisfies a predetermined criterion for providing a value for the at least one power feature, which agrees with the received measure of the at least one power feature and use the disaggregation state vector to monitor and determine ON/OFF states of the aggregated electrical devices.” The secondary prior art Yabe (US20190026660) teaches the limitation “an optimum probability mass function that is optimized to provide an optimum disaggregation state vector.” Tertiary prior art Ma (CN104578157A) teaches “the cost function comprises a penalty function and increases with increase in magnitude of the penalty function”. Quaternary prior art White teaches the limitation “the penalty function comprises a function of a difference between the trial disaggregation state vector and the optimum disaggregation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863